B 2100A(Form 2100A) (12/15)
        Case:18-30035-SDB Doc#:23 Filed:01/03/19 Entered:01/03/19 16:26:19                                                             Page:1 of 10
                                  UNITED STATES BANKRUPTCY COURT
                                                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                            DUBLIN DIVISION


In re       Mark A Poole                                                         Case No. 18-30035-SDB
            Carla B Poole


                        AMENDED TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives
evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim
referenced in this evidence and notice.

 U.S. Bank Trust National Association, as
 Trustee, for ABS REO Trust V as serviced
     by Select Portfolio Servicing, Inc.                                                           Bank of America, N.A.
             Name of Transferee                                                                     Name of Transferor

Name and Address where notices to                                             Court Claim # (if known):       22-1
transferee should be sent:                                                    Amount of Claim:      $64,578.46
Select Portfolio Servicing, Inc.                                              Date Claim Filed:     April 17, 2018
Bankruptcy Department
P.O. Box 65250
Salt Lake City, UT 84165-0250

Phone:    800-258-8602                                                        Phone:     800-669-6607
Last Four Digits of Acct #                   1261                             Last Four Digits of Acct #                  7186

Name and Address where transferee payments
should be sent (if different from above):
Select Portfolio Servicing, Inc.
Bankruptcy Department
P.O. Box 65450
Salt Lake City, UT 84165-0450

Phone:    800-258-8602
Last Four Digits of Acct #:                   1261

I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my
knowledge and belief.




By:       /s/Maria Tsagaris                                                                        Date:       1/3/2019
          Transferee/Transferee’s Agent

Penalty for making a false statement:   Fine of up to $500,000 or imprisonment for up to 5 years, or both.   18 U.S.C. §§ 152 & 3571
     Case:18-30035-SDB Doc#:23 Filed:01/03/19 Entered:01/03/19 16:26:19                       Page:2 of 10

 In Re:                                                     Bankruptcy Case No.:       18-30035-SDB
            Mark A Poole
            Carla B Poole                                   Chapter:                   13

                                                            Judge:                     Susan D. Barrett



                                           CERTIFICATE OF SERVICE

       I, Maria Tsagaris, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell,
Georgia 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I served a copy of the within Amended Transfer of Claim filed in this
bankruptcy matter on the following parties at the addresses shown, by regular United States Mail, with proper
postage affixed, unless another manner of service is expressly indicated:

Mark A Poole
1154 John Lowery Road
Dublin, GA 31021

Carla B Poole
1154 John Lowery Road
Dublin, GA 31021


Angela McElroy-Magruder                        (served via ECF Notification)
Claeys, McElroy-Magruder & Kitchens
512 Telfair Street
Augusta, GA 30901

Huon Le, Trustee                               (served via ECF Notification)
P.O. Box 2127
Augusta, GA 30903

I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.


Executed on:       1/3/2019         By:    /s/Maria Tsagaris
                       (date)              Maria Tsagaris
                                           Georgia BAR NO. 143071
                                           Attorney for Transferee
             Case:18-30035-SDB Doc#:23 Filed:01/03/19 Entered:01/03/19 16:26:19                                            Page:3 of 10


                                              NOTICE OF SERVICING TRANSFER
October 25, 2018




                          CARLA B POOLE
                          MARK A POOLE
                          1154 JOHN LOWERY RD
                          DUBLIN, GA 31021




Account Number:
Property Address:          1154 JOHN LOWERY RD
                           DUBLIN, GA 31021
Dear Customer(s):

The servicing of your 2nd mortgage account is being transferred from Bank Of America N A (prior servicer) to Select Portfolio Servicing,
Inc. (SPS), effective 11/01/2018. This means that after this date, SPS will be collecting voluntary mortgage account payments from you.
Nothing else about your mortgage account will change.
Bank Of America N A is now collecting your payments. Bank Of America N A will stop accepting payments received from you after
10/31/2018.
SPS will collect your voluntary payments going forward. SPS will start accepting payments received from you on 11/01/2018. If you have
already mailed your payment to your prior servicer and it is received after this date, it will be forwarded to SPS for processing.
Send all payments on or after 11/01/2018 to SPS at this address: PO Box 65450 Salt Lake City, UT 84165-0450.
•       If your prior servicer automatically drafts your payment from your bank account, that service will cease.


If you have any questions for either your present servicer, Bank Of America N A, or your new servicer, SPS, about your mortgage
account or this transfer, please contact them using the information below:

    Current Servicer:                                                             New Servicer:

    Bank Of America N A                                                           Select Portfolio Servicing, Inc.

    Customer Service Department                                                   Customer Service Department

    (800) 669-6607                                                                800-258-8602

    PO Box 31785 Tampa, FL 33631                                                  PO Box 65250 Salt Lake City, UT 84165-0250

                                                                                  www.spservicing.com

Important note about insurance: If you have mortgage life or disability insurance or any other type of optional insurance, these services
will not be continued after the transfer. You should contact your private insurer to continue these services.

Please contact your property insurance agent within 15 days of the transfer to request the mortgagee on your insurance policy be
changed to read "Select Portfolio Servicing, Inc., its successors and/or assigns PO Box 7277 Springfield, OH 45501-7277".

Under Federal law, during the 60-day period following the effective date of the transfer of the account servicing, an account payment
received by your old servicer on or before its due date may not be treated by the new servicer as late, and a late fee may not be imposed
on you.




    AC100
             Case:18-30035-SDB Doc#:23 Filed:01/03/19 Entered:01/03/19 16:26:19                                  Page:4 of 10
If you were working with your prior servicer on a potential modification, short sale, or other loss mitigation plan, SPS will work with you to
continue this process with minimal disruption. To continue this process or if you have any questions regarding your account on or after
11/01/2018, please contact the SPS Customer Service Department at 800-258-8602 Monday through Thursday between the hours of 8
a.m. and 11 p.m., Friday from 8 a.m. to 9 p.m., and Saturday from 8 a.m. to 2 p.m., Eastern Time. You may also access your account
information online at www.spservicing.com.

If you wish to send a written inquiry about your account or dispute any of the information on this statement, please send it to the address
listed below for Notice of Error/Information Request. If you send your Notice of Error/Information Request to any other address, it may
not be processed in accordance with the guidelines established by the Real Estate Settlement Procedures Act (RESPA).
Important Mailing Addresses:
        General Correspondence                             Payment Remittance                     Notice of Error/Information Request
PO Box 65250 Salt Lake City, UT 84165-0250 PO Box 65450 Salt Lake City, UT 84165-0450          PO Box 65277 Salt Lake City, UT 84165-0277

Georgia Residents: SPS must adhere to the Mortgage Servicer Standards outlined in the Georgia Department of Banking and
Finance Rule 80-11-6-.02(2). As the mortgage servicer, SPS is responsible for all mortgage servicing functions, including
processes to resolve loss mitigation disputes and respond to loss mitigation appeal requests. If you have any concerns
relating to a loss mitigation request that has been denied, please contact SPS at PO Box 65277 Salt Lake City, UT 84165-0277
and we will review your request and respond. Please contact SPS if you have any questions regarding your account.
At SPS, any of our trained servicing representatives can assist you with questions about your account. Please contact SPS at
800-258-8602. Representatives are available Monday through Thursday between the hours of 8 a.m. and 11 p.m., Friday from 8 a.m. to
9 p.m., and Saturday from 8 a.m. to 2 p.m., Eastern Time.
Sincerely,
Select Portfolio Servicing, Inc.
                                     Please include your account number on all correspondence.
       Esta carta contiene información importante concerniente a sus derechos. Por favor, traduzca esta carta. Nuestros
    representantes bilingües están a su disposición para contestar cualquier pregunta. Llamenos al numero 800-831-0118 y
                                                seleccione/marque la opción 2.
         This information is intended for informational purposes only and is not considered an attempt to collect a debt.




  AC100
           Case:18-30035-SDB Doc#:23 Filed:01/03/19 Entered:01/03/19 16:26:19                                   Page:5 of 10
                             NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS
You are hereby notified that the servicing of your mortgage account, that is, the right to collect payments from you, is being assigned,
sold or transferred from Bank Of America N A to Select Portfolio Servicing, Inc., effective 11/01/2018. The assignment, sale or transfer
of the servicing of the mortgage account does not affect any term or condition of the mortgage instrument, other than the terms directly
related to the servicing of your mortgage account.
Except in limited circumstances, the law requires that your present servicer send you a notice at least 15 days before the effective date
of transfer or at closing. Your new servicer must also send you a notice no later than 15 days after the effective date or at closing.
You should also be aware of the following information, pursuant to Section 6 of the Real Estate Settlement Procedures Act (RESPA) (12
U.S.C. § 2605):
During the 60-day period following the effective date of the transfer of the mortgage account servicing, an account payment received by
your old servicer before its due date may not be treated by the new mortgage account servicer as late, and a late fee may not be
imposed on you.
Section 6 of RESPA (12 U.S.C. 2605) gives you certain consumer rights. If you send a “Notice of Error” or “Request for Information” to
your servicer concerning the servicing of your account (at the exclusive address they have designated for receiving such requests), your
servicer must provide you with a written acknowledgment within 5 business days of receipt of your request. A Notice of Error/Request for
Information is a written notice, other than notice on a payment coupon or other payment form supplied by the servicer, which includes
your name and account number and the error you believe has occurred or the information you are requesting. Not more than 30
business days after receiving your request, your servicer must make any appropriate corrections to your account, and must provide you
with a written response. A 15 day extension is permitted if the servicer notifies you before the end of the 30 day period and provides the
reasons for the delay in responding. After receipt of a Notice of Error, a servicer may not, for 60 days, furnish adverse information to any
consumer reporting agency regarding any payment that is the subject of the Notice of Error. However, this does not prevent the servicer
from initiating foreclosure or proceeding with a foreclosure sale if proper grounds exist under the mortgage documents.
A business day is a day on which the offices of the business entity are open to the public for carrying on substantially all of its business
functions.
Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in circumstances where servicers are
shown to have violated the requirements of that section. You should seek legal advice if you believe your rights have been violated.
This statement does not represent and is not intended to be a demand for payment. This notice is for informational purposes only. If
you have filed bankruptcy or have been discharged in bankruptcy, please be advised that you should contact legal counsel with any
questions regarding the mortgage account.
Esta carta le informa que el servicio de su préstamo de hipoteca está siendo transferido a Select Portfolio Servicing, Inc.
Varios aspectos importantes de su préstamo corriente pueden cambiarse durante y después de este proceso. Por favor llame
a nuestro representante de información y reclamaciones en español al número de teléfono indicado para hablar de estos
cambios.
                                     FEDERAL FAIR CREDIT REPORTING ACT/ THE FACT ACT
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
may be reflected in your credit report.
                              IMPORTANT NOTICE CONCERNING PRIVATE MORTGAGE INSURANCE
If your residential mortgage account has private mortgage insurance (PMI), which is separate and distinct from Homeowners or liability
insurance, Federal or state law may give you the right to cancel this insurance under some circumstances. Please contact our Customer
Service Department for more information.
                                                 AFFILIATE BUSINESS DISCLOSURE
Please note that Select Portfolio Servicing, Inc. may utilize an affiliated company to perform financial services related to your mortgage
account and that Select Portfolio Servicing, Inc., and/or the affiliated company may receive a financial benefit as a result of such
relationship.




  AC100
        Case:18-30035-SDB Doc#:23 Filed:01/03/19 Entered:01/03/19 16:26:19   Page:6 of 10




AC100
             Case:18-30035-SDB Doc#:23 Filed:01/03/19 Entered:01/03/19 16:26:19                                Page:7 of 10

                                                Senior Lien Authorization
October 25, 2018




                        CARLA B POOLE
                        MARK A POOLE
                        1154 JOHN LOWERY RD
                        DUBLIN, GA 31021



Account Number:
Property Address:        1154 JOHN LOWERY RD
                         DUBLIN, GA 31021

                                      Authorization and Information Request for Mortgage Servicer
Dear Customer(s):

We are pleased to inform you that your 2nd mortgage account will now be serviced by Select Portfolio Servicing, Inc. (SPS).
Periodically, SPS is required to update our records with accurate account balances of your other mortgage accounts. Many mortgage
servicers require written authorization from their borrowers before they will provide SPS with this information. For this reason we request
that you provide us with the information requested below and then sign where indicated. Please return this completed form in the
envelope that has been enclosed with this letter.

1st Mortgage Servicer:       _____________________________           Other Mortgage Servicer:     _____________________________
1st Mortgage Account No.: _____________________________              Other Mortgage Account No.:____________________________
Mortgage Servicer Phone: _____________________________               Mortgage Servicer Phone: _____________________________
Mortgage Servicer Address:_____________________________              Mortgage Servicer Address:_____________________________
Approximate Account Balance: __________________________              Approximate Account Balance:___________________________

CARLA B POOLE does hereby authorize Select Portfolio Servicing, Inc. to obtain account balance and account status information from
my mortgage holder or servicer as indicated above.
Borrower Signature: ____________________________________________ Date:                ____________________
If you have any questions, please contact our office at 800-258-8602 Monday through Thursday between the hours of 8 a.m. and 11
p.m., Friday from 8 a.m. to 9 p.m., and Saturday from 8 a.m. to 2 p.m., Eastern Time. If you prefer to write to us, please send us a letter
with an updated phone number and a best time for us to call you. You may use the address below.

Sincerely,
Select Portfolio Servicing, Inc.
          Esta carta contiene información importante concerniente a sus derechos. Por favor, traduzca esta carta.
                Nuestros representantes bilingües están a su disposición para contestar cualquier pregunta.
                             Llamenos al numero 800-831-0118 y seleccione/marque la opción 2.
          This information is intended for informational purposes only and is not considered an attempt to collect
                                                            a debt.




Return to:
                           Select Portfolio Servicing
                           PO Box 65250 Salt Lake City, UT 84165-0250




  AC100
        Case:18-30035-SDB Doc#:23 Filed:01/03/19 Entered:01/03/19 16:26:19   Page:8 of 10




AC100
Case:18-30035-SDB Doc#:23 Filed:01/03/19 Entered:01/03/19 16:26:19   Page:9 of 10
        Case:18-30035-SDB Doc#:23 Filed:01/03/19 Entered:01/03/19 16:26:19   Page:10 of 10




AC100
